Name: Decision of the EEA Joint Committee No 53/1999 of 30Ã April 1999 amending Annex IX (financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: economic geography;  financial institutions and credit;  monetary relations;  monetary economics;  free movement of capital
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(08)Decision of the EEA Joint Committee No 53/1999 of 30 April 1999 amending Annex IX (financial services) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0012 - 0012Decision of the EEA Joint CommitteeNo 53/1999of 30 April 1999amending Annex IX (financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex IX to the Agreement was amended by Decision No 110/98 of the EEA Joint Committee of 1 December 1998(1).(2) Directive 98/26/EC of the European Parliament and of the Council of 19 May 1998 on settlement finality in payment and securities settlement systems(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 16a (Directive 97/5/EC of the European Parliament and of the Council) in Annex IX to the Agreement:"16b. 398 L 0026: Directive 98/26/EC of the European Parliament and of the Council of 19 May 1998 on settlement finality in payment and securities settlement systems (OJ L 166, 11.6.1998, p. 45)."Article 2The texts of Directive 98/26/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 277, 28.10.1999, p. 46.(2) OJ L 166, 11.6.1998, p. 45.